IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60750
                         Summary Calendar



YVONNE L. BERRY,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:97-CV-90-BrS
                       --------------------

                        September 16, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Yvonne Berry appeals the district court’s judgment which

dismissed her complaint seeking review of the Social Security

Commissioner’s denial of disability insurance benefits and

supplemental security income.   Berry first argues that the

Commissioner committed an “error of law” in concluding that her

impairments were not severe.    Specifically, she contends that the

Commissioner erred in deciding her case at the second step of the

five-step sequential analysis because there is evidence in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60750
                                 -2-

record indicating that she arguably meets or equals the obesity

listing at § 9.09A of 20 C.F.R. pt. 404, subpt. P, app. 1, which

would be sufficient to warrant a finding of “disabled” at the

third step of the five-step analysis.      Berry, however, did not

raise this issue before the district court.      Accordingly, the

issue is waived.    See Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th

Cir. 1987).

     Berry also contends that the Commissioner’s determination

that her impairments were not “severe” is not supported by

substantial evidence.   After reviewing the record and the briefs

of the parties, we conclude that the Commissioner’s decision is

supported by substantial evidence and based on the proper legal

standards.    See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995).   Accordingly, the district court’s judgment is AFFIRMED.